El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Ante el postulado constitucional de que el sistema político puertorriqueño está organizado sobre una base plenamente democrática, y la íntima relación que el mismo tiene con la certeza y estabilidad del proceso electoral, acordamos expedir y disponer en sus méritos el presente recurso de revisión.(1)
Aduciendo ser inconstitucionales, el recurrente Juan M. García Passalacqua impugna las reglas 3.1.1 y 5.2.2(d) (2) promulgadas por el Tribunal Electoral para regir en los pró-*51ximos comicios la elección de los candidatos por acumulación. En síntesis estas reglas autorizan a los partidos políticos a nominar hasta once (11) candidatos a tales cargos; permite a los partidos determinar el precinto en que figurará en primer lugar en la papeleta electoral determinado candidato; y establece que el voto íntegro por un partido político se adju-dicará a favor del candidato que aparezca en primer término.
Apoya el recurrente sus planteamientos argumentando que la Convención Constituyente rechazó expresamente la práctica de que los partidos políticos limitasen el número de candida-tos a nominarse a los cargos por acumulación; que el Código Electoral vigente derogó la sección de la antigua ley que per-mitía a los partidos determinar en qué precintos figuraría cada uno, sustituyéndola por el Art. 1-003, incisos 27 y 28 (16 L.P.R.A. see. 2003 (27) y (28)); y que tales reglas violan los derechos constitucionales de libre expresión y asociación, la igual protección de las leyes y el precepto de que el voto sea igual, directo y secreto. Por último señala, como objeción principal, que ello constituye una redistribución extraoficial ilegal *52que contraviene las disposiciones de la See. 4 del Art. Ill de la Constitución que fija la labor de revisar los distritos en la Junta Constitucional de Revisión de Distritos Electorales, Senatoriales y Representativos-.
El Tribunal Electoral, el Partido Popular Democrático y el Partido Nuevo Progresista radicaron sus respectivos ale-gatos dentro del término concedido exponiendo diversos argu-mentos en contra de tales planteamientos. El Partido Socia-lista Puertorriqueño no presentó el suyo, solicitando la cele-bración de una vista oral, la cual denegamos el 4 de agosto en consideración a que nuestra Resolución del 13 de julio de 1976 — notificada el día 14 a su Procurador Electoral — aperci-bía a todas las partes, que una vez transcurrido el término para comparecer, el caso quedaría sometido para decisión en los méritos.
I
En su perspectiva histórico-jurídica, la concepción del cargo y la elección de legisladores por acumulación en Puerto Rico es una combinación del método de representación pro-porcional y territorial, que se remonta a la Carta Orgánica del 1917, la cual en' sus Arts. 26 y 27 respectivamente dispo-nía la elección — en adición a los miembros fijos correspond dientes a los distritos senatoriales y representativos — de cinco senadores y cuatro representantes por acumulación. La pieza legislativa aprobada entonces para regular el trámite rela-cionado con el proceso electoral fue la Ley Núm. 79 de 25 de junio de 1919 — denominada Ley Electoral y de Inscripciones —la que en su See. 43 ordenaba la impresión separada de dos clases de papeletas: una nombrada “papeleta general” a usarse para todo cargo electivo, con excepción de los candi-datos por acumulación los que se consignaban y votaban en una “papeleta especial”. La ley nada mencionaba sobre la in-tervención de los partidos políticos respecto al orden de im-presión en que figurarían dichos candidatos en la papeleta.
*53Mediante la Ley Núm. 84 de 8 de mayo de 1936, esta sec-ción fue enmendada eliminándose las dos papeletas y prove-yéndose una sola denominada “papeleta electoral”, la cual con-tendría “. . . todos los candidatos de elección en cada mu-nicipio y precinto de la Isla.” En lo relativo a los candidatos por acumulación se aclaró que “. . . el Superintendente General de Elecciones ordenará la impresión de los nombres de Senadores y Representantes por acumulación en el mismo orden en que le fueren certificados para cada municipio o pre-cinto por el organismo director central del partido con derecho a proponer dichos candidatos”; y, además, se adicionó la See. 37a contentiva del siguiente lenguaje : “Los partidos políticos al expedir las certificaciones relacionadas con los candidatos para senadores y representantes por acumulación, lo harán por precintos electorales y será deber del Superintendente General de Elecciones ordenar la impresión de los nombres de dichos candidatos en la papeleta electoral por el orden en que le fueron certificados al Secretario Ejecutivo de Puerto Rico por los organismos directivos centrales de los partidos princi-pales o partidos por petición.”
El método de seleccionar candidatos por acumulación y los textos de ley transcritos, permanecieron inalterados antes, durante y después de la aprobación de la Constitución hasta la vigencia del Código Electoral (Ley Núm. 1 de 13 de febrero de 1974; 16 L.P.R.A. sec. 2001 etseq.).
El legajo de la Convención Constituyente demuestra que la organización, composición y procedimiento del cuerpo legis-lativo y la selección de sus miembros fue objeto de amplio estudio y deliberación.(3) Para sostener que el sistema de elección de los candidatos por acumulación fue repudiado por dicho foro, el recurrente descansa en las recomendaciones con-tenidas en el informe preparado por la Escuela de Administrá-*54ción Publica de la Facultad de Ciencias Sociales de la U.P.R. que forma parte de la compilación publicada bajo el nombre de La Nueva Constitución de Puerto Rico, y en el resultado de votación de una enmienda propuesta a la Asamblea Cons-tituyente por el delegado Sr. José Rosario Gelpí.
El informe de la Escuela de Administración Pública seña-laba:
“La elección de representantes y senadores por acumulación asegura una mayor proporcionalidad en la representación. En la actualidad, y según las disposiciones de la Ley Orgánica, nueve de los cincuenta y ocho miembros de la legislatura bicameral se eligen sobre la base de que cada elector puede votar por uno solo de los candidatos que los respectivos partidos pro-ponen a toda la isla, sin limitaciones referentes a los distritos. Debería aumentarse el número de legisladores a elegir de esta manera. Y así se ofrecerían a las minorías mejores oportuni-dades para elegir un porcentaje de representantes en armonía con los votos que cada una consiga. Esta reforma también haría posible la elección de más hombres con respaldo general, que no dependan tanto de las organizaciones locales de los partidos.
Convendría considerar, sin embargo, el establecimiento de un sistema más puro de representación proporcional para la referida clase de delegados. El que ahora existe obliga a los partidos a dividir la isla, extraoficialmente en distritos presen-tando en cada sector los candidatos correspondientes, de modo que se distribuya por igual el total de votos y no quede ninguno de esos candidatos sin elegir por un mero error de cálculo. Es realmente una mezcla del sistema proporcional con el territorial, que hasta cierto grado obliga a los candidatos a contar con res-paldo de carácter regional y que se presta a injusticias por mo-tivos de matemática electoral. Mejor sería el voto por listas, legalmente establecido, para tal clase de legisladores. Según éste, cada partido podría postular en orden de preferencia sus candi-datos, y los electores votarían por partidos, eligiendo cada uno de ellos un número de candidatos de la lista respectiva correspon-diente a su porcentaje de votos.” Op. cit., págs. 264-265. (Én-fasis suplido.)
En resumen, a la Asamblea Constituyente se le hicieron las siguientes observaciones y señalamientos: necesidad de *55corregir la situación electoral de los partidos de minoría, garantizando su presencia en la Legislatura; aumento en el número de escaños legislativos por acumulación como método de asegurar mayor proporcionalidad; reconocimiento y crítica del sistema prevaleciente de elección de tales cargos mediante el cual los partidos políticos dividían la isla, extraoficialmente, en varios distritos electorales; y sustitución del sistema para que la elección de los mismos fuera a través de listas.
Dichas recomendaciones sólo se adoptaron parcialmente, ya que la composición y organización actual del Poder Legis-lativo quedó establecida siguiéndose sustancialmente la pro-posición sustituía formulada por la Comisión concernida, que leía así:
“Sección 1. El Senado se compondrá de veintisiete senadores y la Cámara de Representantes de cincuenta y un representantes, [excepto cuando dicha composición resultare aumentada en al-guna de las cámaras a virtud de lo que se dispone en la sección 4.]
Sección 2. Para los fines de la elección de la Asamblea Legis-lativa, Puerto Rico estará dividido en ocho distritos senatoriales cada uno de los cuales elegirá dos senadores, y en cuarenta distri-tos representativos, cada uno de los cuales elegirá un represen-tante, estando compuesto cada distrito senatorial de cinco distri-tos representativos.
Se elegirán además once senadores por acumulación y once representantes por acumulación, y resultarán electos los candi-datos que reciban el mayor número de votos para tales cargos. Cada elector no podrá votar por más de un candidato para sena-dor por acumulación ni por más de un candidato para represen-tante por acumulación.” 2 Diario de Sesiones de la Convención Constituyente de Puerto Rico, pág. 1274.
En virtud de esta disposición, en unión a la See. 7, se au-mentaron los miembros regulares en ambos cuerpos y los cargos a candidatos por acumulación y, como excepción a la composición numérica básica, se vislumbró y autorizó la re-presentación de partidos de la minoría.
*56No hay constancia de repudio alguno de parte de la Con-vención Constituyente al sistema de designación y selección por los partidos políticos de los candidatos por acumulación. La contención del recurrente al efecto es errónea. El dele-gado señor Gelpí infructuosamente intentó eliminar los cargos de senadores y representantes por acumulación, expresando como fundamento que la papeleta electoral sería demasiado “grande”, proponiendo un sistema, a su juicio, menos com-plicado que el entonces bajo discusión y finalmente aprobado. Su enmienda proponía dividir la isla en ocho distritos electo-rales, fijaba el Senado en veinticuatro (24) miembros y la Cámara en cincuenta y seis (56) y proveía que cada partido político — aun cuando podía nominar tres (3) candidatos al Senado y siete (7) a la Cámara por cada distrito — no podría elegir más de dos (2) senadores ni cinco (5) representantes, independientemente del número de votos que hubiese obtenido, ante lo cual se proclamarían electos los tres (3) candidatos al Senado y los siete (7) representantes de los otros partidos políticos que hubiesen obtenido mayor número de votos en el distrito electoral correspondiente. 2 Diario de Sesiones de la Convención Constituyente, págs. 1279-1280; 1286-1288.
A tono con la composición descrita es que dicho delegado propuso el texto en que el recurrente apoya su planteamiento, a saber: “Cada partido u organismo político que hubiera nomL nado candidatos para senadores o representantes o para ambos cargos determinará el orden en que desee figuren sus respectivos candidatos en la papeleta oficial de votación, bien por distritos electorales o por municipios.” Dicha en-mienda fue derrotada por la Asamblea al igual que el resto de la propuesta.
De lo expuesto, resalta a la vista que la enmienda no se refería ni podía aplicarse a los candidatos a legisladores por acumulación. Formaba parte integrante de una propuesta total que precisamente, entre sus objetivos, eliminaba la exis-tencia de tales cargos. Es erróneo por lo tanto atribuir a este *57incidente un repudio al método prevaleciente durante la época en que se discutió y aprobó la Constitución.
Contrario a la posición del recurrente, dicho debate y el subsiguiente, nos lleva a concluir que los redactores de nuestra Constitución no se manifestaron en contra de eliminar los cargos por acumulación y de sustituir el sistema de selección en vigor, del cual estaban conscientes:
“Sr. Gelpí: . . . [C]ada partido [se] autoriza a presentar once nombres para representantes y once candidatos para sena-dores. Ahora, que cada partido después escoja cualquier número menor de candidatos, es una cosa completamente distinta. Pero la ley es la ley. Y las votaciones se hacían anteriormente — y fue a propuesta mía, yo fui quien redacté ese proyecto de ley de que los candidatos at large se colocaran por los municipios en el orden que quisiera cada uno de los partidos políticos y que el elector que no sabe leer ni escribir y vota debajo de la insignia, está votando el primer candidato que figura allí en el municipio en que está votando. Esa enmienda la hice yo a la ley electoral. Por eso es que conozco mejor que muchos ese procedimiento.
Sr. Rivera Reyes: Señor Presidente: para una pregunta al compañero. Me gustaría que el compañero me dijera dónde dice aquí en este proyecto sustituto que cada partido va a seleccionar once candidatos por acumulación para representantes y once para senadores.
Sr. Gelpí: Dice: ‘Se elegirán además once senadores por acumulación y once representantes por acumulación’.
Sr. Rivera Reyes: . . . Ahora lo que me gustaría saber es que esa afirmación que ha hecho el compañero, me la aclare: De que cada partido va a llevar once candidatos por acumulación para representantes y senadores.
Sr. Gelpí: Pero la ley lo dice, y lo dice la propia constitución ésta que se está redactando a menos que el señor Presidente de la Comisión diga que es falso lo que yo estoy diciendo, a ver si es verdad que cada partido tiene derecho o no tiene derecho a presentar once candidatos por acumulación para representantes y once candidatos para el Senado.
Sr. Rivera Reyes: Tener derecho, ¿quiere decir, que de acuerdo con el compañero, que tiene derecho, es lo que dice aquí en la página dos, línea dos, la oración que sigue ahí?
*58Sr. Gelpí: Sí, señor, y saldrán electos todos los candidatos que obtuvieron el mayor número de votos. Entonces hay once. No es uno.
Sr. Rivera Reyes: Once por todos los partidos. ¡Ah! Once por todos los partidos.
Sr. Gelpí: Claro que sí, cada partido tiene derecho a elegir once. A nomina,r once candidatos, sí, seño?’. La palab?'a que he usado debe ser ‘nominar’ candidatos.” Op. cit., pág. 1289. (Én-fasis suplido.)
En resumen, son inescapables las siguientes conclusiones: la Asamblea Constituyente no se pronunció en contra de la práctica impugnada por el recurrente; no siguió todas las recomendaciones del informe de la Escuela de Administración Pública; no varió la forma conocida de seleccionar los candidatos por acumulación con la intervención de los partidos políticos; y se aumentó los cargos por acumulación a once (11) en cada cuerpo. En consecuencia resolvemos, que el derecho constitucional de los partidos políticos a nominar once (11) candidatos por acumulación no es equivalente ni se traduce en una obligación electoral de postular tal número. Esta conclusión es la única que está en consonancia con uno de los objetivos básicos que animó a la Convención Constituyente, a saber, que los partidos minoritarios tuvieran la oportunidad de estar representados en la Asamblea Legislativa. El nominar un partido mayoritario un número menor de once (11) candidatos a los cargos legislativos por acumulación, tiene el efecto inmediato de que los candidatos por acumulación de los otros partidos puedan ocupar los restantes cargos en orden a los votos obtenidos.
II
Teniendo en mente la trayectoria histórica-constitucional, analicemos el argumento en el sentido de que las reglas adop-tadas por el Tribunal Electoral son ilegales por haber el Código Electoral derogado los preceptos de la ley anterior que permitían . . a los partidos determinar en qué precinto *59correría cada uno de ellos y adoptó, en sustitución, el Artículo 1-003, items 27 y 28 del Código Electoral. 16 L.P.R.A. sec. 2003(27) y (28).”
La Asamblea Legislativa, en virtud de la cláusula deroga-toria general consignada en el Art. 10-016 del Código, abolió las disposiciones de la antigua ley electoral, y por ende desa-parecieron las secciones relativas al método de los partidos nominar y figurar el orden de los candidatos por acumulación. De igual modo, y como efecto de dicha cláusula sui generis, se derogó la See. 63 que contenía varias disposiciones de impor-tancia relacionadas con la forma y manera de un elector votar papeleta mixta.
Es regla elemental que cuando una ley es derogada deja de existir.(4) No hay en los debates legislativos que precedieron a la adopción del Código, indicio alguno de rechazo expreso a las normas mencionadas. Ello implica que desde la vigencia del Código hasta la promulgación de las reglas que nos ocupan existió un vacío estatutario y reglamentario respecto a la intervención de los partidos políticos en cuanto al orden de impresión en que figurarían los candidatos por acumulación y en torno a las maneras adicionales de un elector votar, y no un repudio. Esta circunstancia es significativa en la determinación de si el Tribunal Electoral tenía autoridad para adoptarlas. La formulación de una respuesta racional y lógica exige que examinemos la facultad general y específica de dicho organismo.
El Art. 2-007 (L) (16 L.P.R.A. sec. 2027) le confiere un amplio poder de aprobar “todas aquellas reglas y reglamentos que resultaren necesarios para el descargo de sus responsabilidades y para cubrir todo aquello que no estuviere expresamente-dispuesto [. . . en el] Código, . . . que fuere congruente con los propósitos del mismo.” In fine, también fija *60como norma rectora de interpretación, que los . . casos no previstos en la ley o en los reglamentos, ... [se resuelvan] . . . conforme a equidad tomando en cuenta la razón natural de acuerdo con los principios generales del derecho y los usos y costumbres generales establecidos” (Énfasis suplido.)
La redacción clara y sencilla de este precepto, tanto en su sentido litera] como espiritual, no crea duda sobre su alcance. La autoridad conferida al Tribunal Electoral es abarcadora, sujeta solamente a que en las reglas que adopte concurran los siguientes factores: a) sean necesarias; b) no conflijan con disposición expresa estatutaria; c) intenten cubrir lagunas o áreas que no estén taxativamente comprendidas en la ley; y d) que la reglamentación se base en el concepto de equidad, aplicado conforme los principios básicos del derecho, usos y costumbres establecidas.
Sin ceñirnos estrictamente al orden expuesto, confronte-mos los factores enunciados con la situación que se nos plantea.
El Código Electoral, en sus Arts. 7-008 y 7-062 (16 L.P.R.A. sees. 2338 y 2392), mantiene un lenguaje similar al de la anterior ley en lo concerniente a la existencia de una sola papeleta electoral y la manera básica de un elector votar. No obstante, consigna preceptos que confieren la aprobación del diseño y contenido de dicha papeleta al Tribunal recurrido, autorizándole además a aprobar, igualmente por reglamento, cualquier otro método de votar. Ello contrasta notablemente con la omisión de mencionar detalles relacionados con la im-presión de la papeleta y con las formas en que un elector debe indicar en dicha papeleta los candidatos de su elección, y las maneras alternas de emitir un voto por papeleta mixta conforme lo disponía la anterior ley (16 L.P.R.A. secs. 143 y 220).
Se deduce pues un patrón legislativo, al cual no podemos atribuirle característica de accidentalidad; presenta más bien rasgos indicativos de un diseño jurídico preconcebido de dele-gar al Tribunal Electoral la redacción de innumerables reglas, *61minuciosos trámites y detalles que por su naturaleza son sus-ceptibles de ser dinámicamente adoptados e implementados por el organismo administrativo primario encargado de poner en vigor la Ley.
Los restantes factores están presentes. No albergamos dudas de que las reglas impugnadas por el recurrente no sólo son esenciales y vitales en la consecución de los objetivos electorales, tanto constitucionales como estatutarios, sino que están a tono con los axiomas básicos que nutren el concepto de equidad, en particular con los usos y costumbres establecidos que por décadas han regido con efectividad anteriores elecciones.
Las definiciones del Código de lo que constituye una pape-leta íntegra y una mixta, y la expresión de que ambas excep-túan los candidatos por acumulación no militan en contra de la anterior conclusión. Al definir la papeleta íntegra como “aquella en que se vota por la candidatura completa de un solo partido político, excepto los candidatos por acumulación”, el legislador está reconociendo simplemente que la adjudica-ción de un voto así emitido, cubre todos los candidatos pro-puestos por el partido concernido, con exclusión de los candi-datos por acumulación, en vista de que, por ministerio de ley, todos estos últimos figuran en la única papeleta electoral dis-ponible. La excepción responde a dos intereses cognoeibles legítimos: primeramente, el preservar al máximo el derecho y la libre voluntad de un elector de poder seleccionar un candi-dato por acumulación irrespectivamente del orden en que éstos figuren en la columna de su partido; y segundo, en pro-teger tal voto contra la confusión y nulidad que conllevaría el definirse que un voto íntegro representa “. . . la candidatura completa de un solo partido . . . .” incluyendo los candidatos por acumulación, ya que se perpetuaría el absurdo de viciar a priori tal voluntad por constituir un voto nulo emitido para más de un candidato para el mismo cargo en contravención a lo dispuesto en la See. 3, Art. Ill de la Constitución. La definí-*62ción de papeleta mixta como “aquella en que se vota marcando la papeleta individualmente y para cargo electivo, en cualquier combinación de candidatos pertenecientes a distintos partidos políticos o independientes, o escribiendo el nombre de su candi-dato por no encontrarse encasillado en la papeleta, excepto los candidatos por acumulación”, parte de igual supuesto. Estas definiciones en nada confligen con la reglamentación aprobada por el Tribunal recurrido, la cual satisface plenamente los requisitos necesarios según previamente esbozados.
HH HH HH
Como fundamentos adicionales en apoyo de su alegación de inconstitucionalidad, e] recurrente expone:
“La democracia puertorriqueña ha ido madurando progresiva-mente a través de los años. El voto independiente ha crecido geométricamente en años recientes, como sigue: 1960 — 0.38%; 1964 — 1.26%; 1968 — 4.72%; 1972 — 8.4%. Una encuesta este año lo coloca en un 14.4%. El Nuevo Día, 13 de septiembre de 1975, pág. 5.
La democracia en sí, y la norteamericana en particular, pro-gresa hacia la protección de los candidatos y electores indepen-dientes, liberando a los pueblos de la limitante influencia y control de los partidos políticos. El voto por candidaturas es una versión del derecho de la libre expresión. Insistir en permitir que los partidos determinen el orden en que aparecen sus candidatos por acumulación en cada precinto electoral sería limitar el dere-cho a la libre, expresión del elector en Puerto Rico.
El voto por candidaturas es, además, una versión del derecho de asociación. Cf. Kusper v. Pontikes, 38 L.Ed.2d 260 (1973). Permitir la nociva práctica señalada constituiría una violación de ese derecho.
El, permitir que los partidos determinen el orden en que aparecen sus candidatos por acumulación en cada precinto electoral viola la igual protección de las leyes, pues hace que el voto de un elector independiente tenga menos peso, y sea menos efec-tivo, que el de aquél que vota una sola cruz por un partido en ese precinto.
*63Finalmente, dicha práctica viola el derecho constitucional al voto igual, directo y secreto. Williams v. Rhodes, supra. En este caso, el voto ‘directo’ del elector se diluye, ya que no es él quien escoge realmente su candidato por acumulación sino el partido, al colocarlo en primer lugar en la papeleta que se usa en su pre-cinto. El voto del elector, en este caso, no ‘sirvió su propósito’. Cf. Fortson v. Morris, 385 U.S. 231 (1966), pág. 250 (Fortas, disidente). Kirby, ‘The Right to Vote’, en The Rights of Americans, Vintage Books, N.Y., 1972.”
Los preceptos constitucionales referentes al derecho de libre expresión, de sufragio universal, igual, directo y secreto, y el de la igual protección de las leyes, no se infringen con la reglamentación impugnada.
Primeramente, la regla que faculta a los partidos políticos determinar el orden en que figuren los candidatos por acumu-lación y la que dispone que ante un voto por papeleta integra se adjudique un voto al primero de tales candidatos, se pro-mulgó con otras reglas que facultan a los electores el apar-tarse de dicho orden y votar por otro candidato al cargo, no solo de su propio partido, sino de cualesquiera otros, o por un candidato independiente.(5)
*64Segundo, sin menoscabar el valor que representa en una sociedad dinámica democrática el voto independiente, no po-demos atribuirle estado de inconsciencia al elector que vota papeleta íntegra y adjudica en consecuencia su voto al pri-mero de los candidatos por acumulación de su partido. La preferencia hacia el voto íntegro se puede deber a diversas razones: habrá electores cuyo deseo es endosar plenamente y sin cualificaeión alguna los candidatos de su partido adoptando —sin que ello signifique una restricción al ejercicio de su libre albedrío — las decisiones de los organismos directivos de los partidos políticos por estimar que tal endoso tendrá, en los resultados finales, mayor efectividad frente a los de la oposi-ción, y otros que considerarán ese método una decisión infor-mada para asegurar la elección de aquellos candidatos que han de sostener el programa de gobierno que respaldan.
En tercer lugar, si concebimos el voto independiente como aquel que un elector emite fuera de la línea partidista, la existencia de las reglas que nos ocupan en nada afecta que continúe o no in crescendo el voto independiente. Sabido es que todos los candidatos de un partido político, incluyendo los de acumulación, figuran en la papeleta electoral en una misma columna vertical. El elector que va a votar actúa en virtud de una idea preconcebida antes de entrar en la caseta electoral o por decisión tomada en el momento. Bajo ambos supuestos, si su voluntad es votar por un candidato independiente, para hacerla valer, necesariamente tendrá que descartar los candi-datos de su partido, independientemente del orden en que apa-rezcan. Para dicho elector, ni los nombres de los candidatos nominados ni el orden en que el partido político dispuso, será criterio determinante ni relevante; no está obligado a actuar *65en determinada forma ni se le resta voluntariedad a su deci-sión.(6)
Las múltiples opciones que a un elector brinda la regla-mentación aprobada, derrota la contención de que se limitan los derechos de libre expresión y asociación. Tampoco es correcto asumir que se infringe la igual protección de las leyes: el valor de un voto independiente y el de uno íntegro es el mismo ya que su efectividad e impacto no dependerá de la forma en que se ejercita, sino del número total que resul-ten una vez computados.
No se vulnera la disposición constitucional sobre voto igual, directo y secreto. La igualdad del voto es incuestionable y la secretividad no se pone en duda. El requisito de que el voto sea directo no significa, como sugiere implícitamente el argumento del recurrente, que para que un voto sea “directo” el elector tiene que hacer constar en cada uno de los candidatos por él seleccionados una marca separada e individual. La expresión constitucional de voto directo refleja el método de elección popular, mediante el cual intervienen todos los electores cualificados, contrapuesto con el método de votación indirecta a través de delegados. Su alcance fue explicado así por la Convención Constituyente:
“La elección de todo funcionario de elección popular será por voto directo. La Comisión señala que el plan, el sistema de elección de segundo grado, es decir, mediante votación indirecta, no es completamente democrático, pues el pueblo está en verdad delegando en otras personas un privilegio que le es inherente, el privilegio de que cada ciudadano por su propia responsabili-dad, ejerciendo su propio criterio, exprese en los comicios a qué persona desea para determinado cargo.” Op. cit., págs. 2620-2621.
*66IV
Resta examinar la objeción principal que se formula consistente en que el sistema aprobado para la elección de candidatos por acumulación representa una redistribución extraoficial en contravención a la Constitución de nuestro país y a la de los Estados Unidos de América. La síntesis del argumento queda expuesta por el recurrente del siguiente modo.:
“Al permitir que los partidos determinen en cuáles y en cuántos precintos electorales ha de figurar primero en la lista uno de sus candidatos por acumulación y al permitir que un voto íntegro cuente a favor del primero en la lista, este Honorable Tribunal estaría permitiendo que de facto, el partido en cuestión redistribuya los distritos de elección en detrimento de los votantes. Esto es aún más grave cuando la intención expresa de la Asamblea Constituyente fue que el precinto electoral de los candidatos por acumulación fuese la isla completa, como demos-tramos anteriormente.”
Al inicio de esta opinión indicamos que tradicional y cons-titucionalmente la elección de legisladores por acumulación fue concebida, como una combinación del método de repre-sentación proporcional y territorial, y enfatizamos que la Asamblea Constituyente estaba consciente del sistema que pre-valecía para elegirlos, en que intervenían los partidos políti-cos, sin que tal sistema fuera repudiado. También hemos ana-lizado y esbozado las razones para concluir que el método utilizado no infringe las cláusulas de nuestra Ley Fundamental relativas a varios derechos básicos contenidos en su Carta de Derechos. Ello bastaría para disponer de este plantea-miento ; no obstante, consideramos de rigor aclarar varios ex-tremos.
El mandato sobre redistribución de distritos electorales como medio para dar efectividad a la igualdad del derecho al voto de cada ciudadano, quedó plasmado en la See. 4 del Art. Ill de nuestra Constitución una década antes de que el *67Tribunal Supremo Federal decidiera someter al escrutinio judicial los planes de redistribución de distritos electorales en virtud del caso normativo de Baker v. Carr, 369 U.S. 186 (1962). Dicho pronunciamiento inició lo que los estudiosos han caracterizado como la “revolución redistributiva” (reap-portiomnent revolution). En esencia, la referida doctrina pro-pugna el principio de que el voto de una persona tenga idén-tico valor al de otra, y por ende los distritos electorales deben estar integrados en términos de población sustancialmente iguales.
A tal efecto, nuestra Constitución provee la creación de-cenal de una Junta, compuesta por el Juez Presidente de este Tribunal y dos miembros adicionales nombrados por el Primer Ejecutivo con el consejo y consentimiento del Senado, con la encomienda de examinar los distritos electorales senatoriales y representativos y fijarles los nuevos límites geográficos que sean necesarios para lograr la mayor igualdad poblacional posible, tomando como base el censo federal y las guías de contigüidad, compactibilidad y medios de comunicación.
Las funciones de la Junta Constitucional versan sobre la división territorial de la isla en sus ocho (8) distritos sena-toriales y cuarenta (40) representativos. Su ámbito se cir-cunscribe a la revisión de los distritos electorales fijos de los cuales se eligen los candidatos que componen regularmente ambos cuerpos legislativos; no considera, por no ser necesa-rio, las normas referentes a los candidatos por acumulación cuya elección abarca y se decide contándose los votos de todos los electores de Puerto Rico. Una vez establecida por la Junta Constitucional la división electoral correspondiente,(7) los partidos políticos y el ordenamiento electoral vienen obligados a seguirla en lo concerniente a la elección de los candidatos de distritos regulares para el Senado y la Cámara.
*68La regla adoptada por el Tribunal Electoral que autoriza a los partidos políticos a determinar el precinto electoral y orden de sus respectivos candidatos por acumulación en con-junción con la que adjudica el voto íntegro al primero de ellos, no anula ni contradice las funciones de la Junta Constitu-cional. Las normas que se originan de las reglas adoptadas por el Tribunal Electoral y las de la Junta Constitucional, se desarrollan en dos esferas de acción distintas y no son incompatibles entre sí. El ámbito de las primeras cubre la elección de candidatos por acumulación y el de la Junta Constitucional la de los candidatos de los distritos regulares. Sea mediante papeleta íntegra o papeleta mixta, el alcance de un voto no dependerá del orden de la papeleta, sino de la decisión final del elector para lo cual se establecen válidas alternativas: en lo que atañe a los senadores y representantes fijos de distrito, su valor es ad judicable únicamente a tales fines; en lo con-cerniente a los candidatos por acumulación el voto trasciende los límites del distrito electoral en cuestión y es computado to-mando en cuenta los demás emitidos a través de todo el país.
Finalmente, es importante destacar que el sistema puer-torriqueño de elegir candidatos por acumulación no tiene pre-cedente en la jurisdicción norteamericana.(8) Los casos y *69autoridades citados por el recurrente se desarrollan con un trasfondo de hechos distintos y por ende no son aplicables en nuestro medio ambiente jurídico. Nuestra Constitución re-conoce la existencia de los partidos políticos como grupos de opinión con derecho a proponer candidatos de su predilección, corolarios del derecho al sufragio y consustancial con la exis-tencia misma de nuestra democracia política. Dávila v. Secretario de Estado, 83 D.P.R. 186 (1960). El que la ley autorice a los partidos políticos — en atención a sus cálculos pre-electo-rales, estrategia y otras razones — designar los precintos en que les resulta más conveniente ubicar en primer orden deter-minado candidato por acumulación, no disminuye ni diluye el voto de los electores, y como hemos visto, tampoco afecta per se la elección de candidatos independientes.
La Convención Constituyente con gran precisión expuso el objetivo principal justificativo del método:
“La mayor eficacia del proceso democrático hace aconsejable que todos los sectores geográficos del país estén representados en su cuerpo legislativo. Este principio no es incompatible con la conveniencia de que los partidos políticos puedan llevar a las cámaras sus líderes más destacados y los principales intérpretes de sus programas. Ambas cosas se logran manteniendo la or-ganización de distritos senatoriales y representativos y eligiendo un número alto de senadores y representantes por acumulación.” 4 Diario de la Convención Constituyente, pág. 2591. (Énfasis suplido.)
En consideración a lo expuesto, en atención a la deferen-cia(9) que nos merecen los pronunciamientos de la Asamblea *70Constituyente respecto a la elección de los candidatos por acu-mulación con la participación activa de los partidos políticos, y el interés legítimo y predominante que ello representa en nuestro sistema democrático de gobierno — sin infringir dispo-sición constitucional alguna — resolvemos que las reglas apro-badas por el Tribunal Electoral el 17 de junio de 1976 son válidas y constitucionales.
Se dictará Sentencia al efecto.
El Juez Presidente Señor Trías Monge y el Juez Asociado Señor Martín concurren en el resultado sin opinión. El Juez Asociado Señor Rigau radicará un voto concurrente.

A un recurso anterior promovido por el mismo peticionario (Juan M. García Passalacqua v. Tribunal Electoral, O-76-11), en el cual se plan-teaban cuestiones idénticas con relación al Reglamento de Primarias, nos negamos a expedir el auto mediante Resolución de fecha 29 de enero de 1976.


 Disponen:
“R. 3.1.1 — Certificación Especial del Partido Político con relación a sus Candidatos a Senadores y Representantes por Acumulación.—
“Al entregar el juramento de los candidatos a representantes y sena-dores por acumulación del partido, según dispone el Artículo 7-002 del *51Código, el Presidente y el Secretario deberán certificar la lista de candidatos del Partido a esos cargos en determinado orden para cada precinto. Será deber del Tribunal Electoral ordenar la impresión de los nombres de dichos candidatos en la papeleta electoral de cada precinto, siguiendo estricta-mente el orden en que le fueron certificados al Tribunal por cada partido.
“R. 5.2.2. — Manera de Votar.—
“a .......
“b .......
“c .......
“d. Manera de Votar Legisladores por Acumulación: El elector podrá votar a favor del candidato para Senador o Representante por acumula-ción que prefiera de las siguientes maneras: 1) votando la candidatura ín-tegra del partido, en cuyo caso se entenderá que su intención fue votar por el nombre del candidato que para dichos cargos figure en primer término en el orden impreso de la papeleta electoral; (2) podrá también demostrar su intención de votar por otro candidato que no sea el que figure en primer término en el orden impreso dé la papeleta cuando además de marcar la papeleta electoral a favor de la insignia de un partido en particular, hace además alguna cruz o señal al lado del nombre o insignia de un candidato por acumulación, en cuyo caso, esta señal se entenderá como que el candi-dato así marcado, fue la intención del elector votarlo.”


 véase: Informe Complementa/rio de la Comisión de la Rama Legis-lativa, 4 Diario de Sesiones de la Convención Constituyente, pág. 2590 (Ed. Equity, 1961).


 El Art. 6 del Código Civil (31 L.P.R.A. see. 6) define las dos formas de derogarse una ley: empresa o tácitamente.


Estas son:
“a. Voto íntegro a favor de un partido: Si desea votar la candidatura íntegra a favor de un sólo partido, el elector deberá hacer una cruz o línea de cualquier dimensión y forma arriba o abajo de la insignia del partido, o en cualquier espacio en la columna correspondiente a dicho partido ex-cepto entre los espacios que están a la derecha o a la izquierda de los nombres de los candidatos. Votando de este modo, se contará el voto para todos los candidatos cuyos nombres aparezcan en la columna de dicho partido.
“b. Voto por candidaturas: Si el elector desea votar por candidatos, y no por la candidatura íntegra de un partido político, el elector marcará una cruz o línea en el espacio existente a la derecha o a la izquierda de la columna de cada partido. Votando de ese modo se contará el voto solamente para cada uno de los candidatos en cuyo espacio aparezca la marea. Esta papeleta será considerada como mixta a los efectos del escrutinio.
“c. También el elector podrá votar de la siguiente manera: Marcando una cruz o línea de cualquier dimensión o forma arriba o abajo de la insignia en la columna de determinado partido político, y marcando indi-vidualmente además, una cruz o línea en el espacio a la derecha o izquierda *64del nombre de uno o más de los candidatos de los demás partidos políticos para cualquiera de los cargos a votarse. En tal caso se entenderá que el elector votó por los candidatos así individualmente marcados, y por los candidatos para los restantes cargos que aparezcan en la columna del partido en la cual hizo una cruz o línea. Esta papeleta será considerada como mixta a los efectos del escrutinio.”


Las cifras citadas por el recurrente indicativas del aumento cons-tante del voto independiente, corrobora este razonamiento, ya que como hemos visto, durante los períodos eleccionarios a que se refieren tales cifras estuvieron vigentes disposiciones de ley sustancialmente análogas a las reglas que nos ocupan.


Bajo el mandato constitucional, la primera revisión y división fue adoptada el 23 de abril de 1964 y la segunda el 3 de abril de 1972,


 Un reconocido jurista en el campo de la redistribución electoral, conocedor de nuestro sistema electoral, Robert B. McKay, ex-decano de la Facultad de Derecho de la Universidad de Nueva York, se expresó sobre el particular del siguiente modo:
“El método de elegir los Senadores y Representantes por acumulación a la Legislatura de Puerto Rico aparentemente no tiene equivalente en los Estados Unidos continentales y por lo tanto precedente directo. No obstante, por analogía y lógica los procedimientos aparentemente son defendibles y constitucionalmente válidos. El único problema surge del hecho de que no existe requisito de residencia para ningún candidato a Senador o Repre-sentante por acumulación. Por lo tanto, es posible teóricamente que todos los candidatos por acumulación provengan de un solo distrito electoral. No obstante lo desafortunado (e improbable) de ello, la práctica no parece ser inválida. No existe requisito constitucional federal de que un candi-dato para un puesto electivo viva dentro del distrito específico que busca representar, y menos aún el requisito de que los candidatos por acumulación *69sean de algún modo elegidos sobre una base geográfica. Cf. Whitcomb v. Chavis, 402 U.S. (1971); Dusch v. Davis, 387 U.S. 112 (1967).” (Énfasis suplido.) Publicación del Legajo de la Determinación Final de la Segunda Junta Constitucional de Revisión de Distritos Electorales, Senatoriales y Representativos, págs. 78-79. Traducción nuestra.


 En P.N.P. v. Tribunal Electoral, 104 D.P.R. 741 (1976), enfatiza-mos la amplia facultad constitucional de la Asamblea Legislativa en asun-tos de materia electoral según quedó configurada en la See. 4 del Art. VI de la Constitución.